IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                FILED
                                                              November 5, 2007
                               No. 06-11288
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk

UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

MARIA MAGDALENA PATINO

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Northern District of Texas
                           USDC No. 4:06-CR-119


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
     Maria Magdalena Patino pleaded guilty to one count of making a false
statement to a government agent (in conjunction with attempting, for payment,
to smuggle minors into this Country), in violation of 18 U.S.C. § 1001. The
district court departed upwardly from the 6 to 12 month advisory guildeline
sentencing range to 24 months of imprisonment, stating reasons for doing so
consistent with 18 U.S.C. § 3553(a). Patino appeals her sentence, claiming the
extent of the departure was unreasonable.

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-11288

      Given the great deference owed to the district court in this matter, the
reasons it provided, the circumstances of the offense, Patino’s previous
unpunished criminal activity, and the extent of upward departures given in
other cases, the district court did not abuse its discretion in the extent of the
departure, and the sentence is reasonable. See United States v. Smith, 440 F.3d
704, 708 n.5 (5th Cir. 2006); United States v. Saldana, 427 F.3d 298, 302-04, 312,
315-16 (5th Cir. 2005).
      AFFIRMED.




                                        2